Title: From Thomas Jefferson to George Gilmer, 11 May 1792
From: Jefferson, Thomas
To: Gilmer, George


          
            My dear Doctor
            Philadelphia May 11. 1792.
          
          Your letter of May 1. has filled us all with joy. Madison, Monroe and myself have been constantly in council about you for three or four weeks past, the account we had recieved of your situation having filled us with anxiety. The moment I received your letter, I sent it round to chear them. We had before been made happy by an assurance that Mrs. Gilmer was restored to health. I am in hopes you will be able to steal a little more thicknening daily into your fluids, and that I shall find you encountering solids victoriously as usual, when I pay my visit to Albemarle in August. I had rather be sick in bed there, than in health here. The next spring we will sow our cabbages together. Congress rose three days ago. Monroe sets out three days hence; Madison within 10. days or a fortnight unless I can prevent him. I need not write you news, as you recieve Freneau’s paper. In his next after this date will be an interesting report of a committee of Congress on the causes of the failure of the last campaign. General Morgan and Colo. Willet have declined accepting their appointments  for the ensuing one. My best affections to Mrs. Gilmer, and believe me to be with sincere attachment Dr. Doctr. your affectionate friend & servt.,
          
            Th: Jefferson
          
        